                            Case 3:19-cv-00908-BRM-LHG Document 1-1 Filed 01/22/19 Page 1 of 3 PageID: 12
                                                        Exhibit A to the Complaint
Location: Flemington, NJ                                                                              IP Address: 73.226.130.146
Total Works Infringed: 35                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2    Blacked Raw         12/04/2018   09/09/2018        10/16/2018      PA0002127792
                                                                             01:51:02
 2           05A7B52E88CC9418AD100770A8B91C7FCBB1C243    Blacked Raw         04/23/2018   04/22/2018        05/24/2018      PA0002101381
                                                                             22:49:00
 3           082C43A6A41C30507682EB32F25A418C5223436D    Blacked             08/14/2018   02/04/2018        03/01/2018      PA0002079189
                                                                             15:18:58
 4           13F8B657984BB039924814A1A97078E76113ADE6    Blacked             02/25/2018   02/24/2018        03/01/2018      PA0002079184
                                                                             17:49:42
 5           1BE2E342DCA53325684DD457AB5FAEAEC479D40A    Blacked             06/01/2018   05/30/2018        07/14/2018      PA0002131762
                                                                             15:56:01
 6           1D4049513062B062CD16BC94DD23B350354A4D2C    Blacked Raw         04/23/2018   01/27/2018        03/02/2018      PA0002104873
                                                                             23:14:15
 7           223D4DB0ECFA99B84C7510AF336D48C5494E3DF7    Blacked             08/10/2018   08/08/2018        09/01/2018      PA0002119598
                                                                             13:09:38
 8           291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32    Blacked             11/26/2018   11/16/2018        11/25/2018      PA0002136637
                                                                             22:12:32
 9           2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8    Blacked Raw         08/14/2018   08/10/2018        09/05/2018      PA0002135668
                                                                             14:34:21
 10          31148997CD9F0DD687B5322CE359E163DE2BFAA7    Blacked             01/05/2018   12/26/2017        01/24/2018      PA0002101758
                                                                             03:21:30
 11          32746C698A142D414674E13A5EC1C7491E5C2055    Blacked             02/20/2018   02/19/2018        03/02/2018      PA0002104735
                                                                             23:57:48
 12          3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0    Blacked Raw         08/10/2018   08/05/2018        09/01/2018      PA0002119682
                                                                             12:56:52
 13          3754C381E6B3DCC20647F7F94277B364471F090F    Blacked             06/01/2018   05/24/2018        07/14/2018      PA0002128376
                                                                             15:58:55
 14          4494BECF6E8B12F5A6A7309B19CD1F5D28E6F481    Blacked Raw         04/23/2018   02/21/2018        03/02/2018      PA0002104741
                                                                             23:00:53
 15          4A3136B25E195764C6A5BFB40F2A05BF4D67FC78    Blacked             10/29/2018   10/27/2018        12/09/2018      17210230762
                                                                             20:46:55
 16          63B0146A0CFC37F1FBF5E924B89EDA4AFD406101    Blacked Raw         08/14/2018   07/01/2018        07/26/2018      PA0002112161
                                                                             15:23:45
                 Case 3:19-cv-00908-BRM-LHG Document 1-1 Filed 01/22/19 Page 2 of 3 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     67D95FCED9B00C108A63588568A4B4CC34737EE5   Blacked       07/11/2018   07/09/2018   08/07/2018      PA0002131818
                                                                17:23:38
18     716BD92E139BE2039209B3F8C494B7A8356E4774   Blacked Raw   12/04/2018   11/21/2018   12/18/2018      PA0002141915
                                                                01:44:38
19     729F4F046005EFDCD2954C73FC9786EA9522F034   Blacked       06/01/2018   05/05/2018   05/24/2018      PA0002101366
                                                                15:58:33
20     8380829FBFACEF0EE48B37AF15910E96A5E8329C   Blacked Raw   01/05/2018   12/23/2017   01/15/2018      PA0002099706
                                                                03:15:00
21     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked       04/18/2018   04/10/2018   05/23/2018      PA0002101304
                                                                12:20:09
22     96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2   Blacked       08/14/2018   04/25/2018   06/19/2018      PA0002126642
                                                                14:42:05
23     9A5ACC9C958C00F1B826AC91A7DB3423BCE3F400   Blacked Raw   04/18/2018   04/12/2018   06/18/2018      PA0002126637
                                                                12:22:07
24     9FE743BAF7076C7B1416416DCB8787E922B10AE8   Blacked       10/29/2018   10/22/2018   11/25/2018      PA0002136653
                                                                21:18:16
25     A5DAB5C75BEE5E7712B44AB312CC175F0E036C7B   Blacked       04/23/2018   09/17/2017   10/10/2017      PA0002086174
                                                                23:14:20
26     AF545FBB35E11D33863DFAA23556011AD22E9F7D   Blacked Raw   04/23/2018   03/13/2018   04/17/2018      PA0002116738
                                                                22:50:52
27     B72D3C77D269B4C27197B79F5D0E68B4E1A7E096   Blacked       11/26/2018   11/21/2018   12/31/2018      17271449372
                                                                22:17:43
28     CD697A3549A0F9C1A1B30D3FE01F50E6F82FA365   Blacked       04/18/2018   04/15/2018   05/23/2018      PA0002101306
                                                                12:19:13
29     CDB428717D9C325AE13709F5E8B856BAA09B84D4   Blacked       11/26/2018   11/26/2018   12/18/2018      PA0002141922
                                                                22:05:21
30     CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A   Blacked       12/04/2018   11/06/2018   11/25/2018      PA0002136603
                                                                01:48:08
31     D9D453CA10A11F235D92278E4484BBE5A2B5A9F1   Blacked Raw   08/14/2018   06/26/2018   08/07/2018      PA0002131867
                                                                15:17:17
32     E10259BB09AFE9410D944641E94048900ADEF0F2   Blacked       04/23/2018   12/11/2017   01/04/2018      PA0002097429
                                                                23:11:08
33     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       08/10/2018   08/03/2018   09/01/2018      PA0002119596
                                                                12:56:05
34     F79E9037C1959A36DDE9D3A3C60906BED4EBBAF3   Blacked       01/05/2018   12/31/2017   01/15/2018      PA0002099700
                                                                03:24:35
                 Case 3:19-cv-00908-BRM-LHG Document 1-1 Filed 01/22/19 Page 3 of 3 PageID: 14
Work   Hash                                      Site        UTC          Published    CRO App. File   CRO Number
                                                                                       Date
35     FD622BCB0843A8B0A5C4FAAD98CA90F0DC55A559 Blacked      04/23/2018   09/22/2017   10/10/2017      PA0002057455
                                                             23:19:44
